DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-12 are pending. No claims are canceled or withdrawn. Therefore, Claims 1-12 are examined.

Priority
This application is a DIV of and claims priority to US Patent Application 15/031,519 (now patented), filed on 4/22/2016, which claims priority to PCT International Patent Application No. PCT/EP2014/072201, filed October 16, 2014, which claims the priority benefit of EP Patent Application No. 13189775.3, filed October 22, 2013.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 10/18/2020 and 05/20/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Specification


Claim objection
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takeuchi et al. (US 5,756,552 A).

Claimed invention
The invention also reads on a product-by-process composition containing mitomycin C made by freeze drying a solution of mitomycin C wherein the solution comprises tert-butanol and water. 

Prior art

"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here the claims are directed to a freeze-dried composition comprising mitomycin C that is obtained by a process comprising freeze drying a solution of mitomycin C, wherein the solution comprises a mixture of tert.-butanol and water. Because the claimed product is what controls patentability here, the claimed lyophilized mitomycin C composition is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugwu (WO 2003072082 – 5/20/2020 IDS).

Claimed invention
The invention is drawn to a freeze dried composition comprising mitomycin C and urea wherein the composition contains no or very little impurities (i.e., D1, D2, and albomitomycin C). (Claims 1-8).
The invention also reads on a product-by-process composition containing mitomycin C made by freeze drying a solution of mitomycin C wherein the solution comprises tert-butanol and water. (Claims 11).

Prior art
Ugwu teaches lyophilized, i.e., freeze-dried, pharmaceutical compositions containing antineoplastic agents (e.g., mitomycin C – see p. 4:28), a dissolution enhancing agent (e.g., urea – see p. 4:6-9, see also Claim 23) and an aqueous diluent (e.g., water – see p. 10:30). See abstract. The process involves the steps of dissolving at least one dissolution enhancing agent in at least one aqueous diluent, and adding at least one antineoplastic agent or a pharmaceutically acceptable salt thereof then lyophilizing into a powder. See p. 3:6-9. Urea is exemplified in Example 5. See p. 14.
Thus, even though Ugwa does not expressly exemplify a specific composition containing mitomycin C and urea (instant independent Claim 1), Ugwu teaches mitomycin C as one of the antineoplastic agents that the invention can be used with and, thus, suggests a composition containing mitomycin C as the antineoplastic agent and urea in an aqueous diluent (e.g., water) to form a composition that is subsequently lyophilized. Therefore, one of ordinary skill in the art would have found it obvious to make a lyophilized composition containing mitomycin C and urea.
Regarding Claims 2-5, wherein the urea is present at a concentration of 0.2-1g, 0.5-0.99g, 0.8-0.95g, or 0.93-0.94g per gram of composition, respectively, urea is added in concentrations effective to enhance the dissolution of the active agent (e.g., mitomycin C). Thus, the amount of urea is clearly optimized to a concentration effective for optimal dissolution in the diluent (e.g., water) disclosed by Ugwu.
Regarding Claims 6-8, wherein the composition comprises the specified impurities (i.e., D1, D2 and albomitomycin C in a total of less than 2%, 1%, or 0.6%, respectively. The specified impurities is an intrinsic outcome of compositions containing mitomycin C because of the instability of the compound. One of ordinary skill in the art would have found it prima facie  obvious to make the lyophilized compositions containing mitomycin C and urea as suggested by Ugwu adapted to have as little degradation of the active agent as possible, including wherein less than 0.6% impurities are present, in order to maintain an optimal amount of drug in the composition.
Regarding Claim 11, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here the claims are directed to a freeze-dried composition comprising mitomycin C that is obtained by a process comprising freeze drying a solution of mitomycin C, wherein the solution comprises a mixture of tert.-butanol and water. Because the claimed product is what controls patentability here, the claimed lyophilized mitomycin C composition is rendered obvious.


B.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugwu (WO2003072082 – 5/20/2020 IDS), as applied to Claims 1-8 and 11, taken further in view of Wittaya-Areekul (“Freeze-drying of tert-butyl alcohol/water cosolvent systems: effects of formulation and process variables on residual solvents.” J Pharm Sci. 1998 Apr;87(4):491-5  – 5/20/2020 IDS).

Claimed invention
The invention also reads on a solution for freeze drying containing mitomycin C tert-butanol and water. (Claims 9-10).

Prior art
The disclosure for Ugwu is outlined above. However, Ugwu also does not expressly teach the tert-butanol and water mixture used for freeze-drying (instant independent Claims 9 and 10). However, tert-butanol and water are cosolvents known to be used together in the process of lyophilizing pharmaceutical compositions. This cosolvent system was shown to overcome some of the shortcomings of other process variables in the freeze drying process. For example, Wittaya-Areekul conducted a study on freeze-drying tert-Butanol (TBA)/water cosolvent systems and the effects of formulation and process variables on residual solvents. See title. Wittaya-Areekul teaches selection of a formulation pH for injectable pharmaceuticals often involves a tradeoff between solubility and stability. Even for formulations intended for freeze-drying, a pH which gives adequate solubility may result in significant degradation during the time frame of dissolution of the formulation components, filtration, filling, and freezing. One approach to resolve this kind of problem is to use a cosolvent system. See p. 491, left column. However, a common concern among formulation scientists with respect to use of cosolvents in freeze-dried products is the level of residual solvents in the final product, particularly with regard to potential regulatory impact. See p. 491, right column. Wittaya-Areekul found that higher initial levels of TBA promote low residual TBA in lyophilized solid. See p, 495, right col. Thus, Wittaya-Areekul clearly teaches that the concentration of tert-Butanol is a result effective variable.
One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Ugwu and Wittaya-Areekul teach the use of lyophilization of pharmaceuticals. Ugwu suggests lyophilization of a composition comprising an aqueous diluent such as water, a dissolution enhancing agent such as urea and an antineoplastic agent such as mitomycin C and Wittaya-Areekul specifically teaches the use of cosolvent such as tert-butanol/water for providing solutions for lyophilization to provide more stable compositions that minimizes residual solvent when lyophilized. One of ordinary skill in the art would have found it obvious to incorporate water and tert-butanol as described by Wittaya-Areekul into the composition described by Ugwu and lyophilizing the composition to provide a stable freeze-dried composition. The artisan would have recognized that the addition of the cosolvent would reasonably aid to provide a stable composition with minimized residual solvent. 
Regarding the amount of tert-butanol present in the claimed mixture or water/tert-butanol of 84-95% (instant Claim 10), Wittaya-Areekul teaches that the amount of tert-butanol has an effect on certain properties of the lyophilized composition such as affecting the residual amount of tert-Butanol in the composition after it is lyophilized. Thus, one of ordinary skill in the art would have found it obvious to adjust the amount of tert-butanol in order to optimize the lyophilized Mitomycin C composition. Thus, the artisan would have found the claimed concentrations of tert-butanol to be obvious. Furthermore, given that increased amounts of tert-Butanol obtains a freeze dried composition having less residual solvent, one of ordinary skill in the art would have found it obvious to use increased amounts of tert-Butanol.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS E SIMMONS/Examiner, Art Unit 1629  

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629